DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 10/7/2019.
Claims 1-22 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2019 and 2/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito in US Patent 4946346 (“Ito”).
Regarding claim 1, Ito discloses an airfoil 21 comprising: 	an airfoil section 66 having an airfoil wall (Fig. 1) defining leading 21 and trailing 40 (Fig. 1 and 4) ends and first and second sides joining the leading and trailing ends, the first and second sides spanning 
Regarding claim 2, Ito discloses the airfoil as recited in claim 1, wherein the shelf defines a distance from the platform leading edge to the leading end of the airfoil section, and the internal core cavity extends through at least 50% of the distance (clear in Fig. 1; see the upstream-most end of the radially inner platform at reference numeral 60).
Regarding claim 3, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity includes a cavity edge 46, 60 that is adjacent at least one of the platform leading edge, the platform trailing edge, the first platform side edge, or the second platform side edge (Fig. 1).
Regarding claim 4, Ito discloses the airfoil as recited in claim 3, wherein the cavity edge 46, 60 is adjacent at least the platform leading edge (Fig. 1).
Regarding claim 5, Ito discloses the airfoil as recited in claim 3, wherein the cavity edge is over a rail of the platform (see the rail extending down or radially inward below cavity edge 60 in Fig. 1).
Regarding claim 6, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity extends continuously in the longitudinal direction from the second end of the airfoil section, and from 
Regarding claim 7, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity in the shelf defines a cavity thickness in the longitudinal direction and a width in a lateral direction between the first side edge and the second side edge, and the width is greater than the thickness (Fig. 1; the axial extent of the cooling cavities in the platforms is greater than the radial extent).
Regarding claim 8, Ito discloses the airfoil as recited in claim 7, wherein the width is greater than the thickness by a factor of at least 3 (although Fig. 1 is not known to be to scale, Ito clearly discloses a shelf cavity with an axial extent multiple times larger than a radial extent).
Regarding claim 9, Ito discloses the airfoil as recited in claim 8, wherein the width is greater than the thickness by a factor of no more than 30 (Fig. 1 shows a platform cavity with an axial extent relative to a radial extent that falls generally between a ratio of 3 to 30 even though specific dimensions cannot be determined; see MPEP 2125).
Regarding claim 10, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity in the shelf extends endlessly around the airfoil section (see Fig. 2).
Regarding claim 11, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity in the shelf extends forward from the airfoil section toward the platform leading edge (Fig. 1 and 2).
Regarding claim 12, Ito discloses the airfoil as recited in claim 1, wherein the internal core cavity in the shelf extends laterally from the airfoil section toward each of the first side edge and the second side edge (Fig. 2 shows the shelf cooling cavity extending toward circumferential sides of the shelf/platform).
Regarding claim 14, Ito as applied above with respect to claim 1 meets all of the limitations of claim 14 as Ito is directed to a gas turbine engine (column 1 line 11) which inherently comprises a 
Regarding claim 15, Ito discloses the turbine airfoil is adjacent a combustor (Ito is directed to a first stage turbine blade; column 1 line 25).
Regarding claims 16, 17, 18, 19, 20, and 21, these claims are rejected upon the same grounds as claims 4, 6, 7, 8, 10, and 11 and 12, respectively (claim 21 having the same limitations as claims 11 and 12 together).  The rejections will not be repeated verbatim so as to not unnecessarily belabor the record.  See above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied above in view of Burdgick in US Patent 6418618 (“Burdgick”).
Regarding claims 13 and 22, Ito as applied above is silent to at least one of the platform leading edge, the platform trailing edge, the first platform side edge, or the second platform side edge includes a seal slot, the internal core cavity includes a cavity edge that is adjacent to the at least one of the platform leading edge, the platform trailing edge, the first platform side edge, or the second platform side edge that includes the seal slot, and the internal core cavity overlaps the seal slot.	Burdgick teaches an analogous cooled gas turbine blade having a cooling cavity that extends internally of the airfoil as well as continuously into the blade’s platforms, like Ito.  Burdgick teaches with such gas turbine engine airfoils, it is desirable to employ a seal slot on the edges of the platforms in order to accommodate a seal member in order to seal between adjacent platforms (see Fig. 2, seal slot 46 accommodates seal 48 and the seal slot notably overlaps a shelf cooling cavity 44 analogous to the shelf cooling cavity of Ito; column 4 line 17-30 teaches using seal slots and seals in order to seal between adjacent blade platforms).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito by including a seal slot on the edges of the platform of Ito in order to accommodate a seal so as to seal a flow path between adjacent airfoil platforms (prevent leakage of working fluid between airfoils which decreases engine efficiency and performance), as taught by Burdgick.  The combination of art comprises a seal slot that overlaps a shelf/platform cooling cavity, like that taught by Burdgick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745